Citation Nr: 0740837	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  06-36 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of a fracture of the medial malleolus, right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The veteran had active service from January 1976 to December 
1978.

This claim comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, in which the RO denied a rating higher than 10 
percent for the veteran's right ankle disability.

In September 2007, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing; a 
transcript of that hearing is of record.

The Board notes that, at the time he filed his claim, the 
veteran indicated he was moving from Ohio to Florida.  The 
veteran moved several times during the pendency of his 
appeal, and his claims file was transferred accordingly.  
Ultimately, the veteran indicated in October 2006 that he had 
moved to Louisville, Kentucky, and jurisdiction over this 
case was subsequently transferred to the RO in Louisville, 
and that office forwarded the appeal to the Board.

For the reasons expressed below, the claim is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

At the Travel Board hearing, the veteran indicated that he 
had been seen by physicians in Kentucky, Mississippi, 
Virginia, and Florida (Hearing transcript, p. 3).  The 
veteran also stated more specifically that he had received 
treatment at the Pensacola, Florida, and Louisville, Kentucky 
VA Medical Centers (VAMCs) in the previous two years (p. 4).  
Medical records from these VAMCs have not been obtained by 
the RO, and the most recent treatment records appear to be 
those of the Cleveland, Ohio VAMC dated April 28, 2004.  
Moreover, the veteran's current 10 percent rating for his 
right ankle disability is based primarily on the August 2005 
VA examination report, which indicated that the veteran 
denied weakness, stiffness, swelling, heat, redness, 
instability, locking, fatigability, or lack of endurance of 
the right ankle, and that there was no limitation of motion 
of the right ankle.  However, during the Travel Board 
hearing, the veteran indicated that he experienced stiffness, 
limitation of motion, constant severe pain, swelling, and 
giving way of the right ankle (pp. 4-7).  The veteran also 
denied stating at the August 2005 VA examination that he did 
not have instability, swelling, or other symptoms (p. 8).  In 
these circumstances, a new VA examination is warranted to 
assess the current severity of the veteran's right ankle 
disability.  See Hart v. Mansfield, No. 05-2424, 2007 WL 
4098218, at *2 (U.S. Vet. App. Nov. 19, 2007) ("The record 
is inadequate and the need for a contemporaneous examination 
occurs when the evidence indicates that the current rating 
may be incorrect") (citations omitted).  This is 
particularly true because the right ankle symptomatology 
identified at the hearing pertained to functional impairment 
of the type that VA must consider when assessing the severity 
of a musculoskeletal disability that, as here, is at least 
partly rated on the basis of limitation of motion.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2007).

The RO should therefore obtain all treatment records from the 
Louisville and Pensacola VAMCs relating to the veteran's 
right ankle since April 2004.  The RO should also request 
that the veteran identify all VA and private facilities at 
which he has received treatment for his right ankle 
disability.  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

Thereafter, the RO should arrange for the veteran to undergo 
VA orthopedic examination, by a  physician, regarding the 
severity of his right ankle disability.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A  (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for a rating higher than 10 percent 
for residuals of a fracture of the medial malleolus, right 
ankle.

Accordingly, this claim is hereby REMANDED to the RO, via the 
AMC, for the following:

1.  The RO should obtain from the 
Louisville and Pensacola VAMCs all 
records of evaluation and/or treatment of 
the veteran's right ankle, since April 
2004.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim, including, but not limited to, any 
right ankle treatment he received at 
VAMCs in Mississippi and Virginia.

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.


4.  After all records and/or responses 
received are associated with the claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
requesting physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

The VA examiner should indicate the range 
of motion of the right ankle, 
specifically, the degree of dorsiflexion 
and plantar flexion.  In this regard, the 
examiner should state whether in his or 
her opinion, any limitation of motion is 
"moderate" or "marked," based on a 
normal range of motion of dorsiflexion to 
20 degrees and plantar flexion to 45 
degrees.

The examiner should also indicate whether 
there is any ankylosis of the right 
ankle, or of the subastragalar or tarsal 
joint, or malunion of os calcis or 
astragalus, or astragalectomy.

In addition, the examiner should describe 
any anatomical changes or functional 
loss, including the inability to perform 
normal working movements with normal 
strength, speed, coordination, and 
endurance. The examiner should also 
specify any functional loss due to pain 
or weakness and document all objective 
evidence of these symptoms, as well as 
document, to the extent possible, the 
frequency and duration of exacerbation of 
symptoms.  The examiner is requested to 
provide an opinion as to the degree of 
functional loss likely to result from a 
flare-up of symptoms or on extended use, 
and to not limit an evaluation to a point 
in time when the symptoms are quiescent.  
Additional functional loss should be 
portrayed in terms of additional range of 
motion loss, if feasible.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate claim for a rating 
higher than 10 percent for residuals of a 
fracture of the medial malleolus, right 
ankle, under all appropriate statutory 
and regulatory provisions and legal 
theories.
 
7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.



The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2007).



